Case 1:20-mj-12970-UA Document5 Filed 12/04/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

- - x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
20 Mg-cR- ()()
Melvin Alfrede Garcia Colon
Defendant(s}.
wonnaoe a - x
perdViG}vin Alfredo Garcia Colon hereby voluntarily consents to

 

participate in the following proceeding via_*_ videoconferencing or X__ teleconferencing:
x Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

     
  

       

Defendant's Counsel’s Signature

   

Déferidant’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Signed Melvin Alfrada Garcia Colon by Christopher Flood sig n ed C h ri sto p n e r F | ood

 

 

Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing teg

12/04/2020

Date

agology.

    

U.S. District Judge/U.S. Magistrate Judge

 
